
	

113 HR 2064 IH: Responding to Urgent needs of Survivors of the Holocaust Act
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2064
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2013
			Ms. Wasserman Schultz
			 (for herself, Ms. Ros-Lehtinen,
			 Mr. Deutch,
			 Mr. Joyce,
			 Mr. Schneider, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Older Americans Act of 1965 to provide
		  social service agencies with the resources to provide services to meet the
		  urgent needs of Holocaust survivors to age in place with dignity, comfort,
		  security, and quality of life.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Responding to Urgent needs of Survivors of the Holocaust
			 Act or the RUSH
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Findings.
					Title I—Responding to the needs of Holocaust
				survivors
					Subtitle A—Definition, grants, and other programs
					Sec. 101. Definition.
					Sec. 102. Organization.
					Sec. 103. Area plans.
					Sec. 104. State plans.
					Sec. 105. Consumer contributions.
					Sec. 106. Program authorized.
					Sec. 107. Prevention of elder abuse, neglect, and
				exploitation.
					Subtitle B—Functions within Administration for Community
				Living To assist Holocaust survivors
					Sec. 121. Designation of individual within the
				Administration.
					Sec. 122. Annual report to Congress.
					Title II—Nutrition services for all older individuals
					Sec. 201. Nutrition services.
					Title III—Transportation services and resources
					Sec. 301. Transportation services.
				
			2.PurposesThe purposes of this Act are—
			(1)to include
			 older individuals who are Holocaust survivors in the list of
			 groups that receive preference for services as defined in section 305(a)(2)(E)
			 of the Older Americans Act of 1965 (42 U.S.C. 3025(a)(2)(E));
			(2)to designate
			 within the Administration on Aging an individual to have responsibility for
			 older individuals who are Holocaust survivors;
			(3)to ensure that
			 meals provided by the Act meet any special health-related or other dietary
			 needs of program participants, including needs based on religious, cultural, or
			 ethnic requirements; and
			(4)to support
			 programs that enable the mobility and self-sufficiency of older individuals
			 with greatest economic need and individuals with greatest social need by
			 providing transportation services and resources.
			3.FindingsCongress finds the following:
			(1)During the
			 Holocaust, which took place between 1933 and 1945, an estimated 6,000,000 Jews,
			 as well as millions from other targeted groups, were murdered by the Nazis and
			 their collaborators.
			(2)The United States
			 Holocaust Memorial Museum Encyclopedia estimates that more than 200,000 Jews
			 found refuge in the United States from 1933 to 1945 and that approximately
			 137,000 Jewish refugees had settled in the United States from 1945 to
			 1952.
			(3)Jewish refugees
			 continued to immigrate to the United States from Europe and countries of the
			 former Soviet Union over the subsequent decades.
			(4)According to the
			 Conference on Jewish Material Claims Against Germany’s 2011 Worldbook: A Guide
			 to Claims Conference Programs Worldwide, the Estimated Nazi Victim
			 Population in the United States is 120,935, down from an estimated
			 127,300 in 2010.
			(5)According to the
			 Conference on Jewish Material Claims Against Germany’s 2011 Worldbook: A Guide
			 to Claims Conference Programs Worldwide, 3 in 5 of Nazi victims currently
			 residing in the United States are women, and while the average age of a Nazi
			 victim is 80, nearly one-quarter are age 85 or older.
			(6)Holocaust
			 survivors continue to live with the unique mental and physical scars of the
			 unconscionable trauma caused by the Holocaust, and while institutionalized
			 settings are beneficial for some older people, the consequences of
			 institutionalization can have a particular adverse effect on Holocaust
			 survivors.
			(7)For many Holocaust
			 survivors, institutionalized settings produce sights, sounds, smells, emotions,
			 and routines that can induce panic, anxiety, and re-traumatization as a result
			 of experiences from the Holocaust.
			(8)According to
			 Findings from the National Jewish Population Survey 2000–01, a Jewish
			 Federations of North America Report produced in December 2003, victims
			 are more economically and socially vulnerable, report poorer health and more
			 health problems, and have somewhat greater social service needs. They
			 also report poorer health and more disabilities that limit daily activities
			 compared to non-victims.
			(9)Low-income
			 Holocaust survivors are more reliant on social service programs than most other
			 older Americans, and proportionally more Holocaust survivors need services such
			 as personal care, home-delivered and congregate meals, transportation,
			 counseling, and mental health support to promote health and quality of
			 life.
			(10)Community
			 organizations serving Holocaust survivors report that approximately two-thirds
			 of Holocaust survivors live alone, and living alone is a risk factor for
			 hospitalization and nursing home admission, poverty, falls, depression, poor
			 nutrition, social isolation, and loneliness, which have been associated with
			 poor health outcomes and an increased risk of death.
			(11)According to
			 Findings from the National Jewish Population Survey 2000–01, more than half of
			 all Holocaust survivors who immigrated to the United States from the former
			 Soviet Union after 1965 have annual incomes beneath the Federal poverty
			 threshold and constitute an extremely vulnerable at-risk population in the
			 United States.
			(12)Community
			 organizations serving Holocaust survivors report that transportation is vital
			 to help Holocaust survivors attend medical appointments, shop and purchase
			 necessary items, visit family and friends, and participate in cultural,
			 recreational, or social events, such as congregate meals or religious
			 services.
			(13)As the general
			 population of older adults increases and public or philanthropic resources
			 remain constant, providers serving older adults including Holocaust survivors
			 need additional capacity to cover the needed services.
			(14)The
			 Administration for Community Living in the United States Department of Health
			 and Human Services serves as the Federal agency responsible for increasing
			 access to community supports, while focusing attention and resources on the
			 unique needs of older Americans and people with disabilities across the
			 lifespan.
			(15)The
			 Administration for Community Living’s mission is to maximize the independence,
			 well-being, and health of older adults, people with disabilities, and their
			 families and caregivers.
			(16)Many social
			 service agencies that receive funding under the Older Americans Act for
			 home-delivered or congregate meals serve diverse seniors with specialized
			 dietary needs based on religious, cultural, or ethnic requirements, and the
			 necessary special meals often cost more than non-special meals.
			IResponding to the
			 needs of Holocaust survivors
			ADefinition,
			 grants, and other programs
				101.DefinitionSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended—
					(1)in paragraph
			 (24)—
						(A)in subparagraph
			 (B), by striking and;
						(B)in subparagraph
			 (C)(ii), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(D)status as a
				Holocaust
				survivor.
								;
						(2)by redesignating
			 paragraphs (26) through (54) as paragraphs (27) through (55); and
					(3)by inserting after
			 paragraph (25) the following:
						
							(26)The term
				Holocaust survivor means an individual who—
								(A)(i)lived in a country
				between 1933 and 1945 under a Nazi regime, under Nazi occupation, or under the
				control of Nazi collaborators; or
									(ii)fled from a country between 1933
				and 1945 under a Nazi regime, under Nazi occupation, or under the control of
				Nazi collaborators;
									(B)was persecuted
				between 1933 and 1945 on the basis of race, religion, physical or mental
				disability, sexual orientation, political affiliation, ethnicity, or other
				basis; and
								(C)was a member of a
				group that was persecuted by the
				Nazis.
								.
					102.OrganizationSection 305(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3025(a)) is amended—
					(1)in paragraph
			 (1)(E), by inserting older individuals who are Holocaust
			 survivors, after proficiency, each place it appears;
			 and
					(2)in paragraph
			 (2)(E), by inserting older individuals who are Holocaust
			 survivors, after proficiency,.
					103.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by inserting older individuals who are Holocaust survivors,
			 after proficiency, each place it appears;
						(B)in paragraph
			 (4)—
							(i)in
			 subparagraph (A)—
								(I)in clause
			 (i)(I)(bb), by inserting older individuals who are Holocaust
			 survivors, after proficiency,; and
								(II)in clause (ii),
			 by inserting older individuals who are Holocaust survivors,
			 after proficiency, each place it appears;
								(ii)in
			 subparagraph (B)(i)—
								(I)in subclause (VI),
			 by striking and at the end; and
								(II)by inserting
			 after subclause (VII) the following:
									
										(VIII)older
				individuals who are Holocaust survivors;
				and
										;
				and
								(iii)in
			 subparagraph (B)(ii), by striking subclauses (I) through (VI)
			 and inserting subclauses (I) through (VIII); and
							(C)in paragraph
			 (7)(B)(iii), by inserting in particular, older individuals who are
			 Holocaust survivors, after placement,; and
						(2)in subsection
			 (b)(2)(B), by inserting older individuals who are Holocaust
			 survivors, after areas,.
					104.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
					(1)in paragraph (4),
			 by inserting older individuals who are Holocaust survivors,
			 after proficiency,;
					(2)in paragraph
			 (16)—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (v), by striking and at the end; and
							(ii)by
			 adding at the end the following:
								
									(vii)older
				individuals who are Holocaust survivors;
				and
									;
				and
							(B)in subparagraph
			 (B), by striking clauses (i) through (vi) and inserting
			 clauses (i) through (vii); and
						(3)in paragraph
			 (28)(B)(ii), by inserting older individuals who are Holocaust
			 survivors, after areas,.
					105.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
					(1)in subsection
			 (c)(2), by inserting older individuals who are Holocaust
			 survivors, after proficiency,; and
					(2)in subsection (d),
			 by inserting older individuals who are Holocaust survivors,
			 after proficiency,.
					106.Program
			 authorizedSection
			 373(c)(2)(A) of the Older Americans Act of 1965 (42 U.S.C. 3030s–1(c)(2)(A)) is
			 amended by striking individuals) and inserting
			 individuals and older individuals who are Holocaust
			 survivors).
				107.Prevention of
			 elder abuse, neglect, and exploitationSection 721(b)(12) of the Older Americans
			 Act of 1965 (42 U.S.C. 3058i(b)(12)) is amended—
					(1)in subparagraph
			 (B), by striking or at the end;
					(2)in subparagraph
			 (C), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following:
						
							(D)older individuals
				who are Holocaust
				survivors.
							.
					BFunctions within
			 Administration for Community Living To assist Holocaust survivors
				121.Designation of
			 individual within the AdministrationThe Administrator for Community Living is
			 authorized to designate within the Administration for Community Living a person
			 who has specialized training, background, or experience with Holocaust survivor
			 issues to have responsibility for implementing services for older individuals
			 who are Holocaust survivors.
				122.Annual report
			 to CongressThe Administrator
			 for Community Living, with assistance from the individual designated under
			 section 121, shall prepare and submit to Congress an annual report on the
			 status and needs, including the priority areas of concern, of older individuals
			 (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002))
			 who are Holocaust survivors.
				IINutrition
			 services for all older individuals
			201.Nutrition
			 services
				(a)In
			 generalSection 339(2) of the Older Americans Act of 1065 (42
			 U.S.C. 3030g–21(2)) is amended—
					(1)in subparagraph
			 (A), by amending clause (iii) to read as follows:
						
							(iii)to the maximum
				extent practicable, are adjusted and appropriately funded to meet any special
				health-related or other dietary needs of program participants, including needs
				based on religious, cultural, or ethnic
				requirements,
							;
					(2)in subparagraph
			 (J), by striking appropriate, and and inserting
			 appropriate,;
					(3)in subparagraph
			 (K), by striking the period and inserting , and; and
					(4)by adding at the
			 end the following:
						
							(L)encourages and
				educates individuals who distribute nutrition services under subpart 2 to
				engage in conversation with homebound older individuals and to be aware of the
				warning signs of medical emergencies, injury, or abuse in order to reduce
				isolation and promote
				well-being.
							.
					(b)Study of
			 nutrition projectsSection 317(a)(2) of the Older Americans Act
			 Amendments of 2006 (Public Law 106–365) is amended—
					(1)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
					(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(D)an analysis of
				service providers’ abilities to obtain viable contracts for special foods
				necessary to meet a religious requirement, required dietary need, or ethnic
				consideration.
							.
					IIITransportation
			 services and resources
			301.Transportation
			 services
				(a)In
			 generalSection 411(a) of the Older Americans Act of 1065 (42
			 U.S.C. 3032(a)) is amended—
					(1)in paragraph (12),
			 by striking and at the end;
					(2)by redesignating
			 paragraph (13) as paragraph (14); and
					(3)by inserting after
			 paragraph (12) the following:
						
							(13)the support of
				programs that enable the mobility and self-sufficiency of older individuals
				with the greatest economic need and older individuals with the greatest social
				need by providing transportation services and resources;
				and
							.
					
